Exhibit 12.1 Newfield Exploration Company Computation of Ratios of Earnings (Loss) to Fixed Charges and Earnings (Loss) to Fixed Charges Plus Preferred Dividends (Amounts in millions of dollars) For the Six Months Ended Year Ended December 31, 06/30/14 Earnings: Pre-tax income (loss) from continuing operations Fixed Charges: Interest expense, including debt issue amortization Capitalized interest 26 53 68 82 58 51 Interest portion of rent expense (2) 3 7 6 5 4 3 Total fixed charges before preferred dividend requirements Preferred dividend requirements - Total fixed charges and preferred dividend requirements Earnings (loss) before fixed charges (excludes capitalized interest) and preferred dividends Earnings (loss) before fixed charges (excludes capitalized interest) Ratio of earnings (loss) to fixed charges x x - x x - Ratio of earnings (loss) to fixed charges plus preferred dividends x x - x x - (1) Earnings for 2009 and 2012 were insufficient to cover fixed charges by $1.1 billion and $1.5 billion, respectively, due to non-cash charges of $1.3 billion and $1.5 billion, respectively, associated with ceiling test writedowns in the respective periods. (2) Amounts represent those portions of rent expense (one-third) that are reasonable approximations of interest costs.
